Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feil et al. (US 2019/0267362, hereinafter Feil). 
	With respect to claim 5, Feil discloses a manufacturing method of a semiconductor device (Para 0004), comprising: providing a semiconductor wafer (Para 0010- wafer) having die regions (Para 0010- device region) and a scribe lane region (Para 0060 and 0010- separation region) surrounding each of the die regions (separation regions surround device regions); and performing a singulation process (Para 0006-cutting through the separation regions to separate individual packages) to the semiconductor wafer for forming semiconductor dies separated from one another (Para 0010; cutting through the separation regions to separate individual packages/dies), wherein each of the semiconductor dies is formed in one of the die regions (Para 0003; each device contains one die), and the singulation process comprises: a first cutting step for forming first openings (177 of Fig. 11A) in the semiconductor wafer, wherein each of the first openings is formed  in the scribe lane region (trenches 106 are formed underneath 104), and a portion of the semiconductor wafer is located between each of the first openings and a back surface of the semiconductor wafer in a thickness direction of the semiconductor wafer (Fig. 11A; there is a portion of wafer 160 between 177 and back surface of the wafer 160); a thinning step (Para 0080; a thinning process) performed to the semiconductor wafer after the first cutting step (thinning process is performed after first), wherein the portion of the semiconductor wafer located between each of the first openings and the back surface of the semiconductor wafer is removed by the thinning step (Fig. 11B; Para 0080) and each of the first openings penetrates through the semiconductor wafer after the thinning step (Fig. 11B; 177 penetrates through the wafer 160); and a second cutting step performed after the thinning step for forming second openings, wherein each of the second openings penetrates through the semiconductor wafer for separating the semiconductor dies (Para 0160; cutting through 117 to separate the dies/devices).
	In the same embodiment, Feil does not explicitly disclose that the first openings are formed by etching the semiconductor wafer.
In another embodiment, Feil discloses that the first openings are formed by etching the semiconductor wafer (Para 0145; openings may be formed by etching). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Feil’s first embodiment by forming openings by etching the wafer in order to minimize the fabrication cost of a semiconductor device. 


Claims 6-9, 11-14, and 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feil in view of Akram (US 2005/0202651, hereinafter Akram). 
	With respect to claim 6, Feil does not explicitly discloses wherein the scribe lane region comprises: first segments, wherein each of the first segments is elongated in a first direction; and second segments, wherein each of the second segments is elongated in a second direction, and the second direction is perpendicular to the first direction.
In an analogous art, Akram discloses wherein the scribe lane region comprises: first segments (Fig. 7 - streets are arranged in a grid patter; segment in horizontal direction), wherein each of the first segments is elongated in a first direction (street elongated in horizontal direction); and second segments (streets in vertical direction), wherein each of the second segments is elongated in a second direction (streets elongated in vertical direction), and the second direction is perpendicular to the first direction (vertical streets are perpendicular to horizontal streets). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Feil’s method by adding Akram’s disclosure in order to expedite the singulation process.
With respect to claim 7, Feil/Akram discloses the manufacturing method of the semiconductor device according to claim 6.
Feil does not explicitly disclose wherein each of the first openings is elongated in the first direction and formed in one of the first segments, and each of the second openings is elongated in the second direction and formed in one of the second segments.
In an analogous art, Akram discloses wherein each of the first openings is elongated in the first direction and formed in one of the first segments (Fig. 7; cutting along first direction of the grid), and each of the second openings is elongated in the second direction and formed in one of the second segments (Fig. 7; cutting along the second direction (perpendicular to first direction) of streets). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Feil’s method by adding Akram’s disclosure in order to expedite the singulation process.
With respect to claim 8, Feil/Akram discloses the manufacturing method of the semiconductor device according to claim 7.
Feil does not explicitly disclose wherein the first openings and the second openings intersect. 
In an analogous art, Akram discloses wherein the first openings and the second openings intersect (Fig. 7; first and second streets intersect each other in a grid pattern). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Feil’s method by adding Akram’s disclosure in order to expedite the singulation process.
With respect to claim 9, Feil/Akram discloses the manufacturing method of the semiconductor device according to claim 6.
Feil does not explicitly disclose wherein the first openings are formed in the first segments and the second segments, and the first openings are separated from one another.
In an analogous art, Akram discloses wherein the first openings are formed in the first segments and the second segments, and the first openings are separated from one another (Fig. 7 and Para 0030). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Feil’s method by adding Akram’s disclosure in order to expedite the singulation process.
	With respect to claim 11, Feil discloses wherein the first cutting step comprises an etching process configured to remove a part of the semiconductor wafer for forming the first openings (Para 0145; openings may be formed by etching process). 
	Feil does not explicitly disclose that the etching is a dry etching process.
	In an analogous art, Akram discloses that the etching is a dry etching process (Para 0031-dry etching). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Feil’s method by having a dry etching process in order have better control during etching and to reduce the residue remains in the etching process. 
	With respect to claim 12, Feil discloses wherein the second cutting step comprises a saw blade
 cutting process configured to form the second openings (Para 0049 and 0124 -sawing to singulate the dies).
	With respect to claim 13, Feil discloses wherein a width of each of the second openings is greater than a width of each of the first openings (Para 0160; merely changing the width of the opening is obvious).
	With respect to claim 14, Feil discloses wherein the second cutting step comprises an etching process configured to remove a part of the semiconductor wafer for forming the openings (Para 0145; openings may be formed by etching process). 
	Feil does not explicitly disclose that the etching is a dry etching process.
	In an analogous art, Akram discloses that the etching can be a dry etching process (Para 0031-dry etching). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Feil’s method by having a dry etching process in order have better control during etching and to reduce the residue remains in the etching process. 
With respect to claim 16, Feil discloses wherein the second cutting step comprises an etching process configured to remove a part of the semiconductor wafer for forming the openings (Para 0145; openings may be formed by etching process). 
	Feil does not explicitly disclose that the etching is a wet etching process.
	In an analogous art, Akram discloses that the etching is a wet etching process (Para 0031-wet etching). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Feil’s method by having a wet etching process in order to increase the rate of etching. 
Wirth respect to claim 17, Feil/Akram discloses the manufacturing method of the semiconductor device according to claim 5.
Feil discloses wherein the semiconductor wafer comprises: a substrate (Fig. 11A -163 is part of the substrate) having a first surface (top surface) and a second surface (bottom surface) opposite to the first surface in the thickness direction of the semiconductor wafer (bottom surface is opposite to top surface in thickness direction); and an active device layer disposed on the first surface of the substrate(Para 0006 and 0008), wherein a part of each of the first openings extends from the first surface toward the second (Fig. 11A – 177 extends from top surface of the substrate towards bottom surface of the substrate).
Wirth respect to claim 18, Feil/Akram discloses the manufacturing method of the semiconductor device according to claim 17.
Feil discloses wherein a thickness of the substrate is reduced by the thinning step (Para 0080; thinning process), and the portion of the substrate located between each of the first openings and the second surface of the substrate in the thickness direction of the semiconductor wafer is removed by the thinning step (Fig. 11B; a portion of the substrate between the opening and the back surface of the substrate is removed by thinning).
Wirth respect to claim 20, Feil/Akram discloses the manufacturing method of the semiconductor device according to claim 19.
	Field discloses attaching a support substrate to the back surface of the semiconductor wafer after the thinning step (Para 0080; copper back-side) and before the second cutting step (Para 0081; copper back-side is applied before singulating the dies).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Feil/ Akram in view of Lu et al. (CN 108962764).
With respect to claim 10, Feil does not explicitly disclose wherein the scribe lane region further comprises: corner segments, wherein each of the corner segments is located between two of the first segments adjacent to each other in the first direction and located between two of the second segments adjacent to each other in the second direction, and each of the second openings is formed in one of the corner segments.
In an analogous art, Akram discloses wherein the scribe lane region further comprises: corner segments, wherein each of the corner segments is located between two of the first segments adjacent to each other in the first direction and located between two of the second segments adjacent to each other in the second direction (Fig. 7).Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Feil’s method by adding Akram’s disclosure in order to expedite the singulation process.
Feil/Akram does not explicitly disclose that each of the second openings is formed in one of the corner segments.
In an analogous art, Lu discloses that each of the second openings is formed in one of the corner segments (Page 08; second para; opening at the intersection point of scribe lines). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Feil/Akram’s method by adding Lu’s disclosure in order to expedite the singulation process by cutting at the weaker points of the wafer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Feil/ Akram in view of Tamagawa et al. (US 2014/0225220, hereinafter Tamagawa).
With respect to claim 15, Feil/Akram does not explicitly disclose performing a wet etching process after the second cutting step for rounding corners of each of the semiconductor dies.
In an analogous art, Tamagawa discloses performing a wet etching process after the second cutting step for rounding corners of each of the semiconductor dies (para 0768; portions are shaped to round shapes using wet etching). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify 
Feil/Akram’s method by adding Tamagawa’s disclosure in order to expedite the finishing process.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Feil/ Akram in view of Yamanaka (JP 2004031844, hereinafter Yamanaka).
Wirth respect to claim 19, Feil/Akram discloses the manufacturing method of the semiconductor device according to claim 5.
Feil/Akram does not explicitly disclose attaching a protection film to a front surface of the semiconductor wafer after the first cutting step and before the thinning step; and removing the protection film after the thinning step and before the second cutting.
In an analogous art, Yamanaka discloses attaching a protection film to a front surface of the semiconductor wafer (3 of Fig. 1b) after the first cutting step (2 of Fig. 1a) and before the thinning step; and removing the protection film after the thinning step (Fig. 1e) and before the second cutting (dies are separated after removing the protective layer 3). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Feil/Akram’s method by adding Yamanaka’s disclosure in order to protect the semiconductor devices during dicing. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816